Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151414                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  TAMARA WOODRING,                                                                                       Kurtis T. Wilder,
          Plaintiff-Appellee,                                                                                        Justices


  v                                                                SC: 151414
                                                                   COA: 324128
                                                                   Muskegon CC: 14-049544-NI
  PHOENIX INSURANCE COMPANY,
            Defendant-Appellant.

  ____________________________________/

         By order of September 27, 2016, the application for leave to appeal the March 3,
  2015 order of the Court of Appeals was held in abeyance pending the decision in
  Spectrum Health Hospitals v Westfield Ins Co (Docket No. 151419). On order of the
  Court, the case having been decided on June 30, 2017, 500 Mich ___ (2017), the
  application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted. Among the issues to be considered, the Court of Appeals shall address
  whether the causal connection between the plaintiff’s injuries and the maintenance of a
  motor vehicle as a motor vehicle is more than incidental, fortuitous, or “but for.”
  Thornton v Allstate Ins Co, 425 Mich. 643, 659 (1986).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2017
           a0928
                                                                              Clerk